Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20200344090, henceforth “Park”) and in view of Cai et al. (US 20210235243, henceforth “Cai”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
Regarding claim 1, Park teaches a vehicle communication system comprising (FIGS. 1-5): 
a first vehicle gateway controller configured to select a first subset of signals generated using a first protocol by a first plurality of vehicle controllers, to translate the first subset of signals from the first protocol to a second protocol indecipherable by the first plurality of vehicle controllers, and to send the translated first subset of signals to (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. Although the vehicle 10 is illustrated as including two types of networks 250 and 350, the scope of the disclosure is not limited thereto, and the The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol. According to an embodiment, a switch for controlling an electrical connection between the gateway 100 and each of the networks 250 and 350 may be further included. The CAN network 250 may include a plurality of CAN nodes 200-1 to 200-N. Each of the CAN nodes 200-1 to 200-N may mean an electronic control unit (ECU) for controlling various devices included in the vehicle 10. The Ethernet network 350 may include a plurality of Ethernet nodes 300-1 to 300-M. The Ethernet nodes 300-1 to 300-M may embody Electronic Control Units (ECUs) that respectively control various devices included in the vehicle 10, see [0019]-[0032]. FIG. 2, the gateway 100 includes a CAN controller 110, a gateway buffer 120, and an Ethernet controller 130. The CAN controller 110 may correspond to the CAN network 250 and transmit and receive CAN messages to and from the CAN network 250. The CAN controller 110 may identify the destination information included in the CAN message and convert the CAN message into the Ethernet-based communication protocol used in the Ethernet network 350 including the specific Ethernet node 300-1 to 300-M to generate an Ethernet message. The converted Ethernet message is different from the CAN message in the communication protocol and include the destination information and the data to be transmitted for the specific Ethernet node 300-1 to 300-M like the CAN message. The gateway buffer 120 may receive the Ethernet message from 
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) send the translated first subset of signals to a second vehicle gateway controller. However, Cai discloses the missing/crossed limitations comprising: (1) send the translated first subset of signals to a second vehicle gateway controller (FIGS. 5-8 are schematic diagrams of  topologies structure of a plurality of VIUs in an automobile. FIG. 6, the automobile 600 includes a VIU 1, a VIU 2, a VIU 3, and a VIU 4. The four VIUs may be arranged in the automobile in a "rhombus" formation. A diagonal of the rhombus is parallel to a symmetry axis 610 of the automobile, and another diagonal of the rhombus is perpendicular to the symmetry axis 610 of the automobile. The VIU 1 and the VIU 2 are in communication connection. The VIU 2 and the VIU 3 are in communication connection. The VIU 3 and the VIU 4 are in communication connection. The VIU 4 and the VIU 1 are in communication connection. Therefore, the four VIUs form the ring communications network, see [0231]. The VIU has a data processing function required by an automobile part. The VIUs further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261].). 

Regarding claim 7, Park teaches a vehicle comprising (FIGS. 1-5):
first and second pluralities of vehicle controllers, the first plurality of vehicle controllers being configured to communicate via a first protocol, the second plurality of vehicle controllers being configured to communicate via a second protocol different than the first protocol, the first protocol being indecipherable by the second plurality of vehicle controllers, and the second protocol being indecipherable by the first plurality of vehicle controllers (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. Although the vehicle 10 is illustrated as including two types of networks 250 and 350, the scope of the disclosure is not limited thereto, and the vehicle 10 may include three or more types of networks. In addition, the vehicle 10 may include a plurality of CAN networks, which are classified into two or more categories and respectively connected in independent topologies. The CAN network 250 may include a plurality of CAN nodes 200-1 to 200-N. Each of the CAN nodes 200-1 to 200-N may mean an electronic control unit (ECU) for controlling various devices included in the vehicle 10. The Ethernet network 350 may include a plurality of Ethernet nodes 300-1 to 300-M. The Ethernet nodes 300-1 to 300-M may embody Electronic Control Units (ECUs) that respectively control various devices included in the vehicle 10, see [0019]-[0032]. FIG. 2, the gateway 100 includes a CAN controller 110, a gateway buffer 120, and an Ethernet controller 130. The CAN controller 110 may correspond to the CAN network 250 and transmit and receive CAN messages to and from the CAN network 250. The CAN The converted Ethernet message is different from the CAN message in the communication protocol and include the destination information and the data to be transmitted for the specific Ethernet node 300-1 to 300-M like the CAN message. The gateway buffer 120 may receive the Ethernet message from the CAN controller 110 and store the received Ethernet message in one of memories for transmission to Ethernet nodes. The Ethernet controller 130 performs similar functions, see [0033]-[0051]. Examiner  note: Examiner interpreted the CAN-based communication protocol as a first protocol and the Ethernet-based communication protocol as a second protocol.  The CAN message and Ether messages are indecipherable to each other. Because, heterogeneous networks 250 and 350 with heterogeneous protocols needed conversions.); and 
first and second vehicle gateway controllers, the first vehicle gateway controller being configured to select a first subset of signals generated by the first plurality off vehicle controllers for (FIG. 2, the gateway 200 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol, see [0019]-[0032]. FIG. 2, the gateway 100 includes a CAN controller 110, a gateway buffer 120, and an Ethernet controller 130. The CAN controller 110 may correspond to the CAN network 250 and transmit and receive CAN messages to and from the CAN network 250. The CAN controller 110 may identify the destination information included in the CAN message and convert the CAN message into the Ethernet-based communication protocol used in the Ethernet network 350 including the specific Ethernet node 300-1 to 300-M to generate an Ethernet message. The converted Ethernet message is different from the CAN message in the communication protocol and include the destination information and the data to be transmitted for the specific Ethernet node 300-1 to 300-M like the CAN message. The gateway buffer 120 may receive the Ethernet message from the CAN controller 110 and store the received Ethernet message in one of memories for transmission to Ethernet nodes. Similarly, the Ethernet controller 130 may correspond to the Ethernet network 350 and transmit and receive Ethernet messages to and from the Ethernet network 350. When the Ethernet nodes 300-1 to 300-M included in the Ethernet network 350 attempts to transmit a message to specific CAN node 200-1 to 200-N included in the CAN network 250, the Ethernet nodes 300-1 to 300-M may generate an Ethernet message and transmit the generated Ethernet message to the gateway 100. The Ethernet controller 130 may identify the destination information included in the Ethernet message, convert the Ethernet message according to the CAN-based communication protocol used in the CAN network 250 including the specific CAN node 200-1 to 200-N corresponding to the destination information to generate a CAN message. The converted CAN message may be different from the Ethernet message only in the communication protocol and may include the destination information and the data to be transmitted for the specific CAN node 200-1 to 200-N 
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) first and second vehicle gateway controllers, the first vehicle gateway controller being configured to select a first subset of signals generated by the first plurality off vehicle controllers for delivery to the second vehicle gateway controller, the second vehicle gateway controller being configured to select a second subset of signals generated by the second plurality of vehicle controllers for delivery to the first vehicle gateway controller, and the first vehicle gateway controller being configured to translate the first subset of signals from the first protocol to the second protocol. However, Cai discloses the missing/crossed limitations comprising: (1) first and second vehicle gateway controllers, the first vehicle gateway controller being configured to select a first subset of signals generated by the first plurality off vehicle controllers for delivery to the second vehicle gateway controller, the second vehicle gateway controller being configured to select a second subset of signals generated by the second plurality of vehicle controllers for delivery to the first vehicle gateway controller, and the first vehicle gateway controller being configured to translate the first subset of signals from the first protocol to the second protocol (To improve flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, the plurality of VIUs communicate with each other. A communication manner may be a bus-based communication manner. For example, the VIU communicates with another VIU in the automobile based on a CAN bus. For another example, the VIU communicates with another VIU in the automobile based on a LIN bus. For another example, the VIU communicates with another VIU in the automobile based on a high-speed communications protocol. The high-speed communications protocol may be an The VIUs further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261].). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s apparatus by adding the teachings of Cai in order to make a more effective apparatus by improving flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, see (Cai, [0022]).
Regarding claim 11, Park teaches a communication method for a vehicle, comprising (FIGS. 1-5): 
translating by a first vehicle gateway controller a selected first subset of signals generated by a first plurality of' vehicle controllers from a first protocol to a second protocol indecipherable by the first plurality of vehicle controllers FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. Although the vehicle 10 is illustrated as including two types of networks 250 and 350, the scope of the disclosure is not limited thereto, and the vehicle 10 may include three or more types of networks. In addition, the vehicle 10 may include a plurality of CAN networks, which are classified into two or more categories and respectively connected in independent topologies. The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol. According to an embodiment, a switch for controlling an electrical connection between the gateway 100 and each of the networks 250 and 350 may be further included. The CAN network 250 may include a plurality of CAN nodes 200-1 to 200-N. Each of the CAN nodes 200-1 to 200-N may mean an electronic control unit (ECU) for controlling various devices included in the vehicle 10. The Ethernet network 350 may include a plurality of Ethernet nodes 300-1 to 300-M. The Ethernet nodes 300-1 to 300-M may embody Electronic Control Units (ECUs) that respectively control various devices included in the vehicle 10, see [0019]-[0032]. Examiner  note: Examiner interpreted the CAN-based communication protocol as a first protocol and the Ethernet-based communication protocol as a second protocol.  As CAN message and Ether messages are indecipherable to each other, protocol conversions are needed for nodes or ECUs.); 
sending by the first vehicle gateway controller the translated first subset of signals to  (FIG. 2, the gateway 100 includes a CAN controller The CAN controller 110 forwards the generated Ethernet message to the gateway buffer 120, see [0033]-[0051]. The missing/crossed out limitations will be discussed in view of Cai.);
 receiving  (The gateway buffer 120 receives the Ethernet message from the CAN controller 110 and store the received Ethernet message in one of memories 125-1 to 125-M corresponding to the destination information. The destination information of the Ethernet message may correspond to any one of the Ethernet nodes 300-1 to 300-M of the Ethernet network 350. Each of the memories 125-1 to 125-M may correspond to the Ethernet nodes 300-1 to 300-M, respectively. For example, when the destination information of the Ethernet message indicates the third Ethernet node 300-3, the gateway buffer 120 may store a relevant Ethernet message in the third memory 125-3. According to an exemplary embodiment, the memories included in the gateway buffer 120 may not fixedly correspond but may dynamically correspond to the Ethernet nodes 300-1 to 300-M. For example, regardless of the destination information of Ethernet messages, the Ethernet messages may be stored in the first memory 125-1, the second memory 125-2, and the like in the order of reception thereof, see [0040]-[0042]. The missing/crossed out limitations will be discussed in view of Cai.); and 
sending by  (The Ethernet controller 130 transmits Ethernet messages stored in first to M-th memories 125-1 to 125-M of the gateway buffer 120 to the corresponding Ethernet nodes 300-1 to 300-M. For example, the Ethernet controller 130 may transmit the Ethernet message stored in the second memory 125-2 to the second Ethernet node 300-2, see [0047]. The missing/crossed out limitations will be discussed in view of Cai.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) sending by the first vehicle gateway controller the translated first subset of signals to a second vehicle gateway controller, (2) receiving by the second vehicle gateway controller the translated first subset of signals, (3) sending by the second vehicle gateway controller the translated first subset of signals to a second plurality of vehicle controllers. 
However, Cai discloses the missing/crossed limitations comprising: (1) sending by the first vehicle gateway controller the translated first subset of signals to a second vehicle gateway controller, (2) receiving by the second vehicle gateway controller the translated first subset of signals (For 1 and 2: FIGS. 5-8 are schematic diagrams of  topologies structure of a plurality of VIUs in an automobile. FIG. 6, the automobile 600 includes a VIU 1, a VIU 2, a VIU 3, and a VIU 4. The four VIUs may be arranged in the automobile in a "rhombus" formation. A diagonal of the rhombus is parallel to a symmetry axis 610 of the automobile, and another diagonal of the rhombus is perpendicular to the symmetry axis 610 of the automobile. The VIU 1 and the VIU 2 are in communication connection. The VIU 2 and the VIU 3 are in communication connection. The VIU 3 and the VIU 4 are in communication connection. The VIU 4 and the VIU 1 are in communication connection. Therefore, the four VIUs form the ring communications network, see [0231]. The VIU has a data processing function required by an automobile part. The VIUs further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. FIG. 10 is a flowchart of a control information transmission method according to another embodiment of this application. It should be understood that the method shown in FIG. 10 may be performed by any VIU in the system 400 for implementing the automobile electronic control function. The VIU is referred to as a "first VIU" below. The method shown in FIG. 10 includes a step 1010 and a step 1020. At 1010, the first VIU receives first control information sent by a CCP in an automobile, see [0248]-[0249].), (3) sending by the second vehicle gateway controller the translated first subset of signals to a second plurality of vehicle controllers (FIG. 10, 1020, the first VIU controls a plurality of automobile parts based on the first control information, see [0249]-[0256]. This technique is used for sending  and controlling by the second vehicle gateway controller the translated first subset of signals to a second plurality of vehicle controllers.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Cai in order to make a more effective method by improving flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, see (Cai, [0022]).
Regarding claim 2, Park and Cai teach all the claim limitations of claim 1 above; and Cai further teaches further FIG. 1, the  FIG. 2, the gateway 100 includes a CAN controller 110, a gateway buffer 120, and an Ethernet controller 130. The CAN controller 110 corresponds to the CAN network 250 and transmit and receive CAN messages to and from the CAN network 250. When the CAN nodes 200-1 to 200-N included in the CAN network 250 attempts to transmit a message to a specific Ethernet node 300-1 to 300-M included in the Ethernet network 350, the CAN nodes 200-1 to 200-N may generate a CAN message and transmit the CAN message to the gateway 100. The CAN controller 110 may identify the destination information included in the CAN message and convert the CAN message into the Ethernet-based communication protocol used in the Ethernet network 350 including the specific Ethernet node 300-1 to 300-M to generate an Ethernet message, see [0033]-[0042]. The Ethernet controller 130 may correspond to the Ethernet network 350 and transmit and receive Ethernet messages to and from the Ethernet network 350. When the Ethernet nodes 300-1 to 300-M included in the Ethernet network 350 attempts to transmit a message to specific CAN node 200-1 to 200-N included in the CAN network 250, the Ethernet nodes 300-1 to 300-M may generate an Ethernet message and transmit the generated Ethernet message to the gateway 100. The 
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) comprising the second vehicle gateway controller, wherein the second vehicle gateway controller is configured to select a second subset of signals generated using the second protocol by a second plurality of vehicle controllers. However, Cai discloses the missing/crossed limitations comprising: (1) comprising the second vehicle gateway controller, wherein the second vehicle gateway controller is configured to select a second subset of signals generated using the second protocol by a second plurality of vehicle controllers (FIG. 4 is a schematic diagram of a system for implementing an automobile electronic control function. A VIU 420 is in communication connection with a plurality of automobile parts 410, and is in communication connection with the CCP 110 in the automobile. The system 400 implements the automobile electronic control function, see [0215]-[0225]. To improve flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, the plurality of VIUs communicate with each other. A communication manner may be a bus-based communication manner. For example, the VIU communicates with another VIU in the automobile based on a CAN bus. For another example, the VIU communicates with another VIU in the automobile based on a LIN bus. For another example, the VIU communicates with another VIU in the automobile based on a high-speed communications protocol. The high-speed communications protocol may be an Ethernet communications protocol, see [0226]-[0217]. FIG. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. This technique is used for configuring the second vehicle gateway controller to select a second subset of signals generated using the second protocol by a second plurality of vehicle controllers.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Cai in order to make a more effective method by improving flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, see (Cai, [0022]).
Regarding claim 3, Park and Cai teach all the claim limitations of claim 2 above; and Cai further teaches wherein (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol, see [0033]-[0051]. The missing/crossed out limitations will be discussed in view of Cai.).
) the second vehicle gateway controller is configured to translate the second subset of signals from the second protocol to the first protocol. However, Cai discloses the missing/crossed limitations comprising: (1) the second vehicle gateway controller is configured to translate the second subset of signals from the second protocol to the first protocol (To improve flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, the plurality of VIUs communicates with each other. A communication manner may be a bus-based communication manner. For example, the VIU communicates with another VIU in the automobile based on a CAN bus. For another example, the VIU communicates with another VIU in the automobile based on a LIN bus. For another example, the VIU communicates with another VIU in the automobile based on a high-speed communications protocol. The high-speed communications protocol may be an Ethernet communications protocol, see [0226]-[0227]. FIG. 6, the automobile 600 includes a VIU 1, a VIU 2, a VIU 3, and a VIU 4. The four VIUs form the ring communications network, see [0231]. The VIU further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. This technique is used for configuring the second vehicle gateway controller to translate the second subset of signals from the second protocol to the first protocol.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Cai in order to make a more effective method by improving flexibility and reliability of information 
Regarding claim 9, Park and Cai teach all the claim limitations of claim 7 above; and Cai further teaches wherein (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol, see [0033]-[0051]. The missing/crossed out limitations will be discussed in view of Cai.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the second vehicle gateway controller is configured to translate the second subset of signals from the second protocol to the first protocol. However, Cai discloses the missing/crossed limitations comprising: (1) the second vehicle gateway controller is configured to translate the second subset of signals from the second protocol to the first protocol (To improve flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, the plurality of VIUs communicates with each other. A communication manner may be a bus-based communication manner. For example, the VIU communicates with another VIU in the automobile based on a CAN bus. For another example, the VIU communicates with another VIU in the automobile based on a LIN bus. For another example, the VIU communicates with another VIU in the automobile based on a high-speed The VIU further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. This technique is used for configuring the second vehicle gateway controller to translate the second subset of signals from the second protocol to the first protocol.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Cai in order to make a more effective method by improving flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, see (Cai, [0022]).
Regarding claim 12, Park and Cai teach all the claim limitations of claim 11 above; and Cai further teaches further comprising translating by (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol, see [0033]-[0051]. The missing/crossed out limitations will be discussed in view of Cai.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) comprising translating by the second vehicle gateway controller a selected second subset of signals generated by the second plurality of controllers rom the second protocol to the first protocol. However, Cai discloses the missing/crossed limitations comprising: (1) comprising translating by the second vehicle gateway controller a selected second subset of signals generated by the second plurality of controllers rom the second protocol to the first protocol (To improve flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, the plurality of VIUs communicates with each other. A communication manner may be a bus-based communication manner. For example, the VIU communicates with another VIU in the automobile based on a CAN bus. For another example, the VIU communicates with another VIU in the automobile based on a LIN bus. For another example, the VIU communicates with another VIU in the automobile based on a high-speed communications protocol. The high-speed communications protocol may be an Ethernet communications protocol, see [0226]-[0227]. FIG. 6, the automobile 600 includes a VIU 1, a VIU 2, a VIU 3, and a VIU 4. The four VIUs form the ring communications network, see [0231]. The VIU further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. This technique is used for translating by the second vehicle gateway controller a selected second subset of signals generated by the second plurality of controllers rom the second protocol to the first protocol.). 

Regarding claim 4, Park and Cai teach all the claim limitations of claim 3 above; and Cai further teaches wherein (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol, see [0033]-[0051]. The missing/crossed out limitations will be discussed in view of Cai.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the second vehicle gateway controller is configured to send the translated second subset of signals to the first gateway controller. However, Cai discloses the missing/crossed limitations comprising: (1) the second vehicle gateway controller is configured to send the translated second subset of signals to the first gateway controller (FIG. 6, the automobile 600 includes a VIU 1, a VIU 2, a VIU 3, and a VIU 4. The four VIUs form the ring communications network, see [0231]. The VIU may further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. This technique is used for configuring the second vehicle gateway controller to send the translated second subset of signals to the first gateway controller.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Cai in order to make a more effective method by improving flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, see (Cai, [0022]).
Regarding claim 5, Park and Cai teach all the claim limitations of claim 2 above; and Cai further teaches wherein the first vehicle gateway controller is configured to translate the second subset of signals from the second protocol to the first protocol (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol, see [0033]-[0051].  This technique is used for configuring the first vehicle gateway controller to translate the second subset of signals from the second protocol to the first protocol.).
 Regarding claim 8, Park and Cai teach all the claim limitations of claim 7 above; and Cai further teaches wherein the first vehicle gateway controller is configured to translate the second subset of signals from the second protocol to the first protocol (FIG. 1, the vehicle 10 
Regarding claim 14, Park and Cai teach all the claim limitations of claim 11 above; and Cai further teaches further comprising translating by the first vehicle gatewa controller signals in the second protocol to the first protocol (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol, see [0033]-[0051]. This technique is used for configuring the first vehicle gateway controller to translate the second subset of signals from the second protocol to the first protocol.).
Regarding claim 6, Park and Cai teach all the claim limitations of claim 2 above; and Cai further teaches wherein (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. The gateway 100 performs message conversion and transmission from one network to another to enable 
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the second vehicle gateway controller is configured to translate the first subset of signals from the first protocol to the second protocol. However, Cai discloses the missing/crossed limitations comprising: (1) the second vehicle gateway controller is configured to translate the first subset of signals from the first protocol to the second protocol (To improve flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, the plurality of VIUs may communicate with each other. A communication manner may be a bus-based communication manner, see [0226]-[0217]. FIG. 6, the automobile 600 includes a VIU 1, a VIU 2, a VIU 3, and a VIU 4. The four VIUs form the ring communications network, see [0231]. The VIU may further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. This technique is used for configuring the second vehicle gateway controller to translate the first subset of signals from the first protocol to the second protocol.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Cai in order to make a more effective method by improving flexibility and reliability of information 
Regarding claim 10, Park and Cai teach all the claim limitations of claim 7 above; and Cai further teaches wherein (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol, see [0033]-[0051]. The missing/crossed out limitations will be discussed in view of Cai.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) the second vehicle gateway controller is configured to translate the first subset of signals from the first protocol to the second protocol. However, Cai discloses the missing/crossed limitations comprising: (1) the second vehicle gateway controller is configured to translate the first subset of signals from the first protocol to the second protocol (To improve flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, the plurality of VIUs may communicate with each other. A communication manner may be a bus-based communication manner, see [0226]-[0217]. FIG. 6, the automobile 600 includes a VIU 1, a VIU 2, a VIU 3, and a VIU 4. The four VIUs form the ring communications network, see [0231]. The VIU may further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. This technique is used for configuring the second vehicle gateway controller to translate the first subset of signals from the first protocol to the second protocol.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Cai in order to make a more effective method by improving flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, see (Cai, [0022]).
Regarding claim 15, Park and Cai teach all the claim limitations of claim 11 above; and Cai further teaches further comprising translating by (FIG. 1, the vehicle 10 includes a gateway 100, a CAN network 250 and an Ethernet network 350. The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350. Here, the conversion means converting a CAN-based communication protocol into an Ethernet-based communication protocol, or converting the Ethernet-based communication protocol into the CAN-based communication protocol, see [0033]-[0051]. The missing/crossed out limitations will be discussed in view of Cai.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) comprising translating by the second vehicle gateway controller signals in the first protocol to the second protocol. However, Cai discloses the missing/crossed limitations comprising: (1) comprising translating by the second vehicle gateway controller signals in the first protocol to the second protocol (To improve flexibility and reliability of information transmission in the The VIU may further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. This technique is used for translating by the second vehicle gateway controller signals in the first protocol to the second protocol.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Cai in order to make a more effective method by improving flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, see (Cai, [0022]).
Regarding claim 13, Park and Cai teach all the claim limitations of claim 12 above; and Cai further teaches further comprising sending by (FIG. 2, the gateway 100 includes a CAN controller 110, a gateway buffer 120, and an Ethernet controller 130. The CAN controller 110 may correspond to the CAN network 250 and transmit and receive CAN messages to and from the CAN network 250. The CAN controller 110 may identify the destination information included in the CAN message and convert the CAN message into the Ethernet-based communication protocol used in the Ethernet network 350 including the specific Ethernet node 300-1 to 300-M to generate an Ethernet message. The CAN controller 110 When the Ethernet nodes 300-1 to 300-M included in the Ethernet network 350 attempts to transmit a message to specific CAN node 200-1 to 200-N included in the CAN network 250, the Ethernet nodes 300-1 to 300-M may generate an Ethernet message and transmit the generated Ethernet message to the gateway 100, see [0033]-[0051]. The missing/crossed out limitations will be discussed in view of Cai.), 
receiving by (The Ethernet controller 130 may forward the generated CAN message to the CAN controller 110, see [0046]. The missing/crossed out limitations will be discussed in view of Cai.) and 
sending by the first vehicle gateway controller the translated second subset of signals to the first plurality of vehicle controllers (The gateway 100 performs message conversion and transmission from one network to another to enable communication between the heterogeneous networks 250 and 350, see [0023]. FIG. 2, the CAN controller 110 may correspond to the CAN network 250 and transmit and receive CAN messages to and from the CAN network 250, see [0026]. This technique is used for sending by the first vehicle gateway controller the translated second subset of signals to the first plurality of vehicle controllers.).
As noted above, Park is silent about the aforementioned missing/crossed limitations of: (1) sending by the second vehicle gateway controller the translated second subset of signals to the first vehicle gateway controller, (2) receiving by the first vehicle gateway controller the translated second subset of signals. 
 sending by the second vehicle gateway controller the translated second subset of signals to the first vehicle gateway controller, (2) receiving by the first vehicle gateway controller the translated second subset of signals (For 1 and 2: To improve flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, the plurality of VIUs may communicate with each other. A communication manner may be a bus-based communication manner, see [0226]-[0217]. FIGS. 5-8 are schematic diagrams of  topologies structure of a plurality of VIUs in an automobile. FIG. 6, the automobile 600 includes a VIU 1, a VIU 2, a VIU 3, and a VIU 4. Therefore, the four VIUs form the ring communications network, see [0231]. The VIU has a data processing function required by an automobile part. The VIUs further have some or all functions that are the same as those of the gateway, for example, a protocol conversion function, a protocol encapsulation and forwarding function, and a data format conversion function. The VIU processes and calculates data obtained from executors in a plurality of automobile parts, see [0259]-[0261]. FIG. 10 is a flowchart of a control information transmission method according to another embodiment of this application. It should be understood that the method shown in FIG. 10 may be performed by any VIU in the system 400 for implementing the automobile electronic control function, see [0248]-[0249].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Park’s method by adding the teachings of Cai in order to make a more effective method by improving flexibility and reliability of information transmission in the system for implementing the automobile electronic control function, see (Cai, [0022]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        


/GARY MUI/Primary Examiner, Art Unit 2464